Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-2-2008

USA v. Schiaffino
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3329




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Schiaffino" (2008). 2008 Decisions. Paper 915.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/915


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                       No. 07-3329


                            UNITED STATES OF AMERICA

                                             v.

                                JOSEPH P. SCHIAFFINO,
                                             Appellant


                           (D.C. Civil Action No. 07-cv-02194)
                                   ________________

               Present: AMBRO, FUENTES, and FISHER, Circuit Judges
                               ________________

                                        ORDER

                                   ________________

       The petition for panel rehearing filed by Appellee in the above entitled case,

having been submitted to the judges who participated in the decision of this Court, is

hereby GRANTED. The non-precedential opinion filed April 22, 2008 is hereby

VACATED. A subsequent opinion will be issued.


                                          By the Court

                                         /s/ Thomas L. Ambro
                                         Circuit Judge
Dated: Joseph P. Schiaffino
       Thomas J. Clark, Esq.
       Laurie Snyder, Esq.